Citation Nr: 1704900	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  05-07 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for a headache disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from October 1955 to October 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2004 and June 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

When this case was last before the Board in September 2014, the Board reopened and denied the claim for service connection for a heart disorder and denied entitlement to service connection for headaches.  Thereafter, in a June 2015 Order, the Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (JMR), which vacated the September 2014 decision with regard to the claims of entitlement to service connection for a heart disorder and headaches.  In November 2015, the Board remanded the Veteran's claims for further development.  Although the Board regrets the further delay, an additional remand is required.

Heart Disability

In the June 2015 JMR, the parties found that the Board's September 2014 decision failed to weigh and evaluate the Veteran's lay statements of experiencing signs and symptoms in service that he attributed to his heart murmur and also neglected to explain whether those statements rendered the April 2006 VA examination report inadequate.  In November 2015, the Board remanded the Veteran's claim to afford him a new VA examination and specifically required the examiner to discuss the Veteran's lay statements.  The Veteran was afforded a January 2016 VA heart examination; in the examination report, the examiner indicated that the Veteran did not have any recall of his medical history.  Although the Veteran was unable to provide the January 2016 VA examiner with any of the symptoms he reported experiencing during service, of record is a February 2011 letter from the Veteran which indicates he experienced weakness, lightheadedness, and shortness of breath while participating in training during active service, which he attributed to his heart murmur.

Given that the Board's November 2015 remand directives required the examiner providing the medical opinion to consider the Veteran's statements regarding his in-service symptomatology, the Board finds an additional remand is required to obtain an addendum opinion considering this evidence.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Headaches

In a June 2015 JMR, the parties vacated and remanded the Board's September 2014 decision denying of service connection for headaches, finding that the Board overlooked in-service treatment for headaches.  Specifically, the parties to the JMR identified a February 1958 sick call treatment note showing the Veteran received treatment for "headache + cough."  The parties also identified a July 1958 sick call treatment note reflecting that the Veteran received medical treatment for headaches.  Because the Veteran's service treatment records reflected that he was treated for headaches in service and because he had not yet been afforded a VA examination, the Board remanded the Veteran's claim in November 2015 to afford him an examination.  

The Veteran was afforded a January 2016 examination in connection with his claim; the examiner acknowledged the February 1958 and July 1958 in-service treatment for headaches and provided a negative opinion.  However, the examiner failed to note two instances during service in August 1957 where the Veteran reported headaches.  Moreover, the examiner noted that since service up until 1992 there was no documentation of complaints of or treatment for headaches.  The Board notes that at an October 1976 physiological assessment for right lower abdominal pain, the Veteran listed other "illnesses and problems" as a heart murmur, headaches, and a fever and in November 1976 the Veteran sought treatment for headaches.  Accordingly, the Board finds a remand is required to obtain an addendum medical opinion, which considers all the relevant evidence of record.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an incomplete or inaccurate factual premise).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain an addendum opinion from, if possible, the physician who performed the January 2016 VA heart examination; if he or she is unavailable, another qualified medical professional may provide the requested opinion.  In this addendum opinion, the physician must specifically consider the Veteran's statements regarding symptoms he experienced during service, which he attributed to his heart murmur.  The Board draws the physician's attention, but in no way limits it, to a February 2011 statement from the Veteran.

Following a thorough review of all the medical and lay evidence of record, the physician must state whether it is at least as likely as not (50 percent probability or higher) that any currently diagnosed heart disability began in or is etiologically related to the Veteran's active duty service.  The examiner must specifically consider and discuss the Veteran's February 2011 statement and the symptoms he attributed to his heart murmur.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., etiology) as it is to find against the conclusion.

For purposes of providing the medical opinion, the physician must consider the Veteran's lay statements and assume he is a credible historian.  A complete rationale for each opinion must be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record, as well as the medical principles involved, which led the physician to his or her conclusion.  If the physician cannot provide a medical opinion without resorting to speculation, he or she must indicate why this is so.

A new medical examination is only required if the physician providing the medical opinion finds one is necessary.

2.  Obtain an addendum opinion from, if possible, the physician who performed the January 2016 VA headaches examination; if he or she is unavailable, another qualified medical professional may provide the requested opinion.  In this addendum opinion, the physician must specifically consider the Veteran's in-service treatment of headaches (August 1957, February 1958, and July 1958), as well as all post-service treatment for headaches (including treatment for and notations regarding headaches in October and November 1976).  The Board draws the physician's attention, but in no way limits it, to the above-identified treatment records and finds that a thorough review of all the evidence of record, to include the Veteran's voluminous VA treatment records and SSA disability records, is required.

Following a thorough review of all the medical and lay evidence of record, the physician must state whether it is at least as likely as not (50 percent probability or higher) that any currently diagnosed headache disability began in or is etiologically related to the Veteran's active duty service.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., etiology) as it is to find against the conclusion.

For purposes of providing the medical opinion, the physician must consider the Veteran's lay statements and assume he is a credible historian.  A complete rationale for each opinion must be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record, as well as the medical principles involved, which led the physician to his or her conclusion.  If the physician cannot provide a medical opinion without resorting to speculation, he or she must indicate why this is so.

A new medical examination is only required if the physician providing the medical opinion finds one is necessary.

3.  If, and only if, the medical professionals providing the requested opinions find that a new examination is warranted, the Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

4.  Prior to returning the Veteran's case to the Board, the medical opinions must be reviewed by the RO to ensure they are compliant with the directives of this remand.  If they are not compliant, corrective action must be taken at once.

5.  Then, the Veteran's claims should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

